  UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF WISCONSIN


  Plaintiffs
  HANNAH GITTINGS;
  CHRISTOPHER MCNEAL;
  NATHAN PEET;
  CARMEN PALMER;
  v.

  Defendants:                                                     COURT USE ONLY

  KEVIN MATHEWSON; individually and as THE                    JURY TRIAL
  COMMANDER of the KENOSHA GUARD;                             DEMANDED
  RYAN BALCH, individually and as TACTICAL
  ADVISOR for the KENOSHA GUARD AND
  BOOGALOO BOIS;                                              Case Number:
  & FACEBOOK, a U.S. Corporation;
                                                              2:20-cv-01483 WED



  _____________________________________________
  Attorney for Plaintiff:
  Jason Flores-Williams
  1851 Bassett St 509
  Denver, CO 80202
  Reg. No. #49702
  303-514-4524
  Jfw@jfwlaw.net

            CIVIL L. R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION
              FOR EXTENSION OF TIME TO SERVE DEFENDANTS



       The Plaintiffs, by and through counsel, Jason Flores-Williams, state as follows:

       The Plaintiffs filed their Complaint on September 22, 2020 (ECF #1), and then

filed an Amended Complaint on November 17, 2020 (ECF #11). They have not made

service on the Defendants in this case and seek a 60-day extension of time to make

service. Fed.R.Civ.P. 4(m) states, “If a defendant is not served within 90 days after the

                                             1

     Case 2:20-cv-01483-WED Filed 12/25/20 Page 1 of 5 Document 12
complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made

within a specified time. But if the plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate period….”

         “In determining whether good cause has been shown to warrant an extension,

courts may consider, among other things, whether the unserved defendants have actual

notice of the suit, whether they would suffer prejudice to their ability to defend as a result

of the delay, whether they are evading service, and whether the plaintiff has been diligent

in pursuing service.” Kitchner v. Fiergola, 2018 U.S. Dist. LEXIS 84751, at 3 (E.D. Wis.

May 21, 2018), citing Cardenas v. City of Chicago, 646 F.3d 1001, 1006-07 (7th Cir.

2011). But even in “the absence of good cause, it is still within the court’s discretion to

extend the deadline.” Carr v. Department of Public Instruction, 2018 U.S. Dist. LEXIS

28441, at 7 (W.D. Wis. February 22, 2018), citing Henderson v. United States, 517 U.S.

654, 662-63 n. 10, 116 S.Ct. 1638 (1996).

         Good cause exists to extend the deadline for service for the following reasons.

         First, with regard to Defendant Facebook, Plaintiffs have been engaged in

settlement negotiations with them. Defendant Facebook has both the Original and

Amended Complaints. Plaintiffs and Defendant Facebook are actively seeking resolution

that may remove this suit from the Court’s docket. These discussions will resolve by mid-

January 20211. It is well settled that “[s]ettlement negotiations can, in the proper

circumstances, satisfy Rule 4(m)’s ‘good cause’ requirement.” Bank of Cape Verde v.


1
 Since filing the instant lawsuit, Facebook has been sued (December 9, 2020) under anti-trust provisions
by the attorneys-general of 48 states and the federal government, which weighs upon the relief sought in
settlement by Plaintiffs. The subject matter of the instant action is a matter of public concern in which there
are constant developments.

                                                      2

      Case 2:20-cv-01483-WED Filed 12/25/20 Page 2 of 5 Document 12
Bronson, 167 F.R.D. 370, 371 (S.D.N.Y. 1995) (citations omitted); see also Vantage, Inc.

v. Vantage Travel Serv., 2009 U.S. Dist. LEXIS 22733, at 7-10 (D.S.C. Mar. 20, 2009)

(settlement negotiations constituted good cause to extend the time for service).

       With regard to the other Defendants:

       Defendant Kyle Rittenhouse is currently facing homicide charges arising from the

same incident as enumerated in the case at bar. Plaintiffs are sensitive to Mr.

Rittenhouse’s rights as a criminal defendant and the due process safeguards inherent to

criminal adjudication. Mr. Rittenhouse has a right to fair trial free of prejudice and cannot

be deposed until after his criminal matter is adjudicated. He is set to be arraigned on

January 5, 2021. Per Mr. Rittenhouse’s speedy trial right, a 60-day extension followed by

an extension granted to Mr. Rittenhouse to answer the Amended complaint should,

depending, of course, on the pandemic, allow for adjudication of the criminal matter

without the Court having to litigate a Stay. Barnes v. Clarke, 2018 U.S. Dist. LEXIS

239341, at 11 (E.D. Wis. May 4, 2018) (“It is well-established that a court may stay civil

proceedings when, as a result of related criminal proceedings, ‘substantial and irreparable

prejudice’ would result absent a stay.”) (citations omitted). The likelihood of a stay can

also create good cause for a failure to serve a defendant within the 90 day time period.

Wetzel v. Herauf, 2010 U.S. Dist. LEXIS 11358, at 10 (D.N.D. Feb. 9, 2010) (“good

cause exists for not serving the defendants until the Court lifts the stay” in a related

criminal case). And the stay of Defendant Rittenhouse’s case will undoubtedly slow

down the Plaintiffs’ ability to prosecute their claims against the other Defendants.

       Regarding Defendant Mathewson: Mr. Mathewson contacted Plaintiff’s attorney

on December 22nd, with a Motion to Dismiss for lack of service within the 90-day period.



                                              3

     Case 2:20-cv-01483-WED Filed 12/25/20 Page 3 of 5 Document 12
This Motion, however, has not been e-filed with the Court. Mr. Mathewson therefore is

aware of the suit and in contact with Plaintiffs’ counsel. If the Court were to eventually

review and grant Mr. Mathewson’s Motion to Dismiss, Plaintiffs would refile the action.

       Regarding Defendant Ryan Balch, there has been no contact, but it can be

assumed in good faith that he has notice of the suit as he has, upon information and

belief, retained an attorney. Kitchner, supra.

       Fourth, none of the Defendants would suffer prejudice to their ability to defend as

a result of the delay. Kitchner, supra. The incident giving rise to the Complaint occurred

only four months ago. No one’s memory will have been impaired by the passage of time.

No relevant documents will have been destroyed in the ordinary course of business.

       Fifth, given that the incident that gave rise to this action occurred only recently,

on August 25, 2020, this case is not in danger of missing a statute of limitations. The

Amended Complaint contains claims under 42 U.S.C. §§1985 and 1986, negligence, civil

conspiracy, and intentional and negligent infliction of emotional distress. The statutes of

limitations for these claims are three years and six years. Wis. Stat. §893.54(1m); Wis.

Stat. §893.57; Bonchek v. Nicolet Unified Sch. Dist., 2019 U.S. Dist. LEXIS 219788, at

24 (E.D. Wis. Dec. 23, 2019) (three year statute of limitation of “Wis. Stat. §893.53

applies to federal civil rights claims”); KDC Foods v. Gray, 763 F.3d 743, 749 (7th Cir.

2014) (“civil conspiracy claims are governed by the six-year statute of limitations in Wis.

Stat. §893.93(1)(b)”).

       Finally, Plaintiffs respectfully understand that the filing of a suit is a serious

judicial action that causes stress and resource expenditure for any Defendants named.

Plaintiffs’ goal is to find resolution to this case that will prevent the tragedies complained



                                              4

     Case 2:20-cv-01483-WED Filed 12/25/20 Page 4 of 5 Document 12
of from occurring again—an extension of 60 days would work toward a resolution that

may preserve resources for all parties as well, of course, this Court.

       WHEREFORE, the Plaintiffs respectfully request that the Court grant the

Plaintiffs an additional 60 days to make service upon the Defendants in this case.

Respectfully submitted,

s/Jason Flores-Williams
Jason Flores-Williams #49702
Attorney at Law
1851 Bassett 509
Denver, CO 80202

                               CERTIFICATE OF SERVICE

        I hereby certify that on this date of 12/25/20, I electronically filed the within
document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing(s) to all counsel of record.



                                                       s/Jason Flores-Williams
                                                       Jason Flores-Williams #49702




                                               5

     Case 2:20-cv-01483-WED Filed 12/25/20 Page 5 of 5 Document 12
